I must reluctantly concur with the majority concerning the effect of appellants' failure to accompany their objections to the magistrate's decision with a transcript of the proceedings. This is well settled law.
With respect to the trial court's refusal to pay for a medical expert to assist the defense, however, I must dissent. The crux of the entire trial was whether Jesus' injuries were accidental or the result of abuse.  Medical opinion was therefore vital to both sides.  The court's decision to deny payment to appellant's medical expert is, in my view, an unreasonable and unconscionable protection of the exchequer at the expense of the search for truth.